Citation Nr: 0512557	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  02-03 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for chondromalacia of the left knee, status-post repair of 
torn medial meniscus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from December 1984 to April 
1988.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision of the RO that 
denied a disability rating in excess of 10 percent for the 
chondromalacia of the left knee, status-post repair of torn 
medial meniscus.  The veteran perfected an appeal of that 
decision.

In May 2003 the veteran testified at a hearing before the 
undersigned at the RO; a transcript of that hearing is of 
record.  In November 2003, the Board remanded the matter to 
the RO for additional development.  That development has been 
completed and the case returned to the Board for further 
consideration of the appeal.

In the November 2003 remand the Board noted that the veteran 
had raised the issue of entitlement to service connection for 
a right knee disorder, claimed to be secondary to the 
service-connected left knee disability.  As no action has 
been taken on that matter, it is again referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The chondromalacia of the left knee, status-post repair 
of torn medial meniscus, is manifested by arthritic changes 
with pain, effusion, crepitation, and range of motion from 0 
degrees of extension to 140 degrees of flexion, with no 
evidence of instability or subluxation. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for chondromalacia of the left knee, status-post repair of 
torn medial meniscus, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, and 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform her of which information and 
evidence, if any, that she is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on her behalf.  VA will also request that she provide any 
evidence in her possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

The RO notified the veteran of the information and evidence 
needed to substantiate her claim in March 2001 and May 2004 
notices and an April 2001 telephone contact by informing her 
of the provisions of the VCAA and the evidence required to 
establish entitlement to a higher rating.  The RO also 
informed her of the information and evidence that she was 
required to submit, including any evidence in her possession, 
and the evidence that the RO would obtain on her behalf.  The 
RO informed her that although VA would make reasonable 
efforts to obtain the evidence she identified, it was 
ultimately her responsibility to provide the evidence in 
support of her claim.  The veteran responded to those notices 
by submitting private medical records documenting treatment 
for her left knee disability.  She then stated that she had 
no additional evidence to submit in support of her claim.

The veteran was also provided with a copy of the appealed 
rating decision, a statement of the case, and supplemental 
statements of the case.  In these documents the RO notified 
her of the law and governing regulations, the reasons for the 
determinations made regarding her claim, and the need to 
submit medical evidence that established entitlement to a 
higher rating.  In these documents the RO also informed her 
of the cumulative evidence previously provided to VA or 
obtained by VA on her behalf, and any evidence she identified 
that the RO was unable to obtain.  The Board finds that in 
all of these documents the RO informed the veteran of the 
evidence she was responsible for submitting, and what 
evidence VA would obtain in order to substantiate her claim.  
Quartuccio, 16 Vet. App. at 187.

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 C.F.R. § 3.159(c) 
(2004).  

The RO provided the veteran VA medical examinations in 
November 2000 and May 2004.  In addition, she has submitted 
private medical records in support of her claim.  She and her 
representative have been accorded the opportunity to present 
evidence and argument, and have done so.  She has not 
indicated the existence of any other evidence that is 
relevant to her appeal, and stated that she had no additional 
evidence to submit.  The Board concludes that all relevant 
data has been obtained for determining the merits of her 
claim and that no reasonable possibility exists that any 
further assistance would aid her in substantiating her claim.  
38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2004).
Factual Background

The veteran claimed entitlement to an increased rating for 
her left knee disability in June 2000.  The RO provided her a 
VA medical examination in November 2000, during which she 
reported that she missed approximately two months a year from 
work as a flight attendant, and that she wore a knee brace 
much of the time at work.  On examination, there was no 
periarticular thickening in the knee, and the McMurray and 
Lachman's signs were negative.  There was tenderness over the 
medial surface of the left knee, but no ligament laxity.  
Both the left patella and peripatellar tissues were 
moderately tender.  The range of motion of the left knee was 
from 0 degrees on extension to 140 degrees on flexion, with 
pain at the extreme.  The left knee showed definite, but 
minimal, crepitus, suggesting roughened surfaces; neither 
fluid nor swelling was detected.  A magnetic resonance image 
(MRI) of the left knee in December 2000 revealed joint 
effusion, suggestive of synovitis, and that was the 
examiner's diagnosis of the left knee disability.

An October 2002 private medical record indicates that 
examination of the left knee revealed a positive quadriceps 
apprehension test and tenderness in the knee.  The physician 
recommended that the veteran undergo arthroscopic surgery for 
removal of loose bodies from the knee.  That record also 
indicates that the veteran has significant disability in her 
right knee, for which service connection has not been 
established.  She apparently had arthroscopic surgery on the 
right knee in December 2002.

The veteran also presented the report of a May 2003 private 
orthopedic evaluation of the left knee.  Examination then 
showed marked crepitation on any range of motion of the knee 
or the patellofemoral joint.  Rotation of the knee was 
especially uncomfortable, and the medial collateral ligament 
was markedly tender to palpation.  There was also tenderness 
behind the posterior medial collateral ligament, and the 
veteran reported a clicking/popping of the joint with 
walking, as well as a feeling of giving way.  The external 
ligaments were intact, and the anterior cruciate ligament was 
slightly attenuated, which the physician found could be from 
the prior medial meniscus injury.  An X-ray study revealed 
osteoarthritic changes in both the knee joint proper and the 
patellofemoral joint.  The physician recommended that the 
veteran undergo additional arthroscopic surgery on the knee.

In May 2003 the veteran testified that she wore a knee brace 
and took anti-inflammatory medication, and that she would 
likely undergo further arthroscopic surgery as recommended by 
physicians.  She reported having pain and swelling in the 
knee, and that she had difficulty performing her job as a 
flight attendant due to problems with the knee.

She underwent an additional VA medical examination in May 
2004.  She then reported that cold and wet weather aggravated 
her left knee, producing more pain and swelling.  She also 
reported flare-ups of pain, which made it difficult to bend 
downwards.  She denied numbness, fatigue, or incoordination, 
but admitted to weakness of the knee.  Examination revealed 
no deformities or edema.  There was tenderness on the lateral 
and medial knee, and a three-inch scar on the lateral knee.  
Range of motion was from 0 degrees on extension to 140 
degrees on flexion, with pain laterally and medially.  Medial 
and lateral collateral ligaments were stable, as were 
anterior and posterior cruciate ligaments and the medial and 
lateral meniscus.  McMurray's and Lachman's signs were 
negative; no Baker's cyst was present.  Active range of 
motion did not produce any fatigue or incoordination, but did 
produce some weakness in the total left knee.  Deep tendon 
reflexes were 1+, bilaterally, and equal.  X-rays revealed 
narrowing of the medial joint space, with no evidence of 
fracture or other abnormality.  The examiner provided 
diagnoses of chronic left knee pain, secondary to surgery in 
the left patella release and two arthroscopic surgeries for 
cartilage repair and early arthritis of the left knee, and 
chondromalacia.

An MRI of the left knee in May 2004 revealed a small area of 
abnormal signal in the posterior horn of the medial meniscus, 
which could represent degeneration, though a small tear could 
not be completely excluded.  At least grade III 
chondromalacia was suspected in the medial compartment and in 
the patellofemoral articulation.  The lateral and medial 
collateral ligaments appeared intact, as did the quadriceps 
and patellar tendons.  There was minimally increased joint 
fluid.
Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2004).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45 (2004).

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).

Diagnostic Code 5257, pertaining to impairment of the knee 
with recurrent subluxation or lateral instability, provides a 
10 percent disability rating for slight impairment, a 
20 percent rating for moderate impairment, and a 30 percent 
rating for severe impairment.  38 C.F.R. § 4.71a (2004).

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 
60 degrees, a 10 percent rating where flexion is limited to 
45 degrees, and a 20 percent rating where flexion is limited 
to 30 degrees.  Diagnostic Code 5261 for limitation of 
extension of the leg provides a non-compensable rating if 
extension is limited to 5 degrees, a 10 percent rating if 
limited to 10 degrees, and a 20 percent rating if limited to 
15 degrees.  38 C.F.R. § 4.71a (2004).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2004).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.
Analysis

Since service connection was established for the left knee 
disability in April 1988, the disability has been rated under 
Diagnostic Code 5257.  Pursuant to that diagnostic code, a 
20 percent rating is applicable if there is moderate 
instability or subluxation in the knee.  None of the medical 
evidence shows any subluxation or instability in the knee, in 
that all ligaments have been consistently found to be intact 
and stable.  Although the veteran reported a "giving way" 
of the knee, the medical evidence does not indicate that any 
failure of the knee is due to instability.  The Board finds, 
therefore, that the criteria for a disability rating in 
excess of 10 percent pursuant to Diagnostic Code 5257 are not 
met.

In addition to chondromalacia, the medical evidence shows 
that the veteran has degenerative arthritis in the left knee.  
Arthritis is to be rated based on limitation of motion, 
including any limitation of motion due to pain.  Under 
Diagnostic Codes 5260 and 5261, a 20 percent rating is 
applicable if flexion of the knee is limited to 30 degrees, 
or if extension is limited to 15 degrees.  The medical 
evidence shows a range of motion in the knee from 0 degrees 
of extension to 140 degrees of flexion, with pain only at the 
extremes of movement.  The Board also finds, therefore, that 
the criteria for a higher rating based on limitation of 
motion are not met.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The functional 
limitations in the left knee include pain, effusion, 
weakness, and crepitation.  Diagnostic Code 5257, under which 
the left knee disability is rated, is not based solely on 
limitation of motion and incorporates all of the functional 
limitations imposed by the disability.  Johnson v. Brown, 
9 Vet. App. 7 (1996).  Because the evidence does not show any 
instability in the left knee, the Board finds that the 
functional limitations imposed by the left knee disability 
are appropriately compensated by the 10 percent rating that 
has been assigned under Diagnostic Code 5257.

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  The 
General Counsel subsequently clarified that opinion and held 
that in order to merit separate evaluations under Diagnostic 
Codes 5003 and 5257, the disability must meet the criteria 
for the minimum evaluation under both Diagnostic Codes 5257 
and 5003.  VAOPGCPREC 9-98.  The evidence does not show any 
limited motion of the left knee to warrant the minimum 
evaluation under Diagnostic Code 5260 or 5261.  The Board 
finds, therefore, that separate ratings are not warranted.

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1) 
(2004).  The evidence does not show that the left knee 
disorder has resulted in any hospitalizations during the time 
period relevant to the current claim.  In addition, the 
evidence does not show that the left knee disability has 
caused marked interference with employment.  During the May 
2004 examination the veteran reported that she had missed 
nine days of work as a flight attendant in the previous year 
due to problems with the knee.  Missing nine days of work 
does not constitute marked interference with employment.  In 
short, there has been no showing that the application of the 
regular schedular criteria is impractical.  The Board finds, 
therefore, that remand of the case to the RO for referral to 
the Director of the Compensation and Pension Service for 
consideration of an extra-schedular rating is not 
appropriate.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).

For these reasons the Board finds that the criteria for 
entitlement to a higher or additional disability rating are 
not met.  The preponderance of the evidence is, therefore, 
against the claim of entitlement to a disability rating in 
excess of 10 percent for chondromalacia of the left knee, 
status-post repair of torn medial meniscus.


ORDER

The claim of entitlement to a disability rating in excess of 
10 percent for chondromalacia of the left knee, status-post 
repair of torn medial meniscus is denied.




	                        
____________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


